                                                                               1
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 1 of 42 PageID #: 8660




   1    UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK
   2    ---------------------------------x
        UNITED STATES OF AMERICA
   3                                              18 CR 681(S-1)(WFK)
                   versus
   4                                              United States Courthouse
        JEAN BOUSTANI,                            Brooklyn, New York
   5
                  Defendants.              October 11, 2019
   6    ---------------------------------x 10:30 AM
   7         TRANSCRIPT OF CRIMINAL CAUSE FOR PRETRIAL CONFERENCE
                    BEFORE THE HONORABLE WILLIAM KUNTZ, II
   8                     UNITED STATES DISTRICT JUDGE
   9                                  APPEARANCES
  10    For the Government:
  11    RICHARD DONOGHUE
        United States Attorney
  12    Eastern District of New York
        271 Cadman Plaza East
  13    Brooklyn, New York 11201
        BY: MARK BINI, ESQ.
  14         HIRAL MEHTA, ESQ.
  15    DEPARTMENT OF JUSTICE-CRIMINAL DIVISION
        Fraud Section
  16    1400 New York Avenue NW
        Washington, DC 20530
  17    BY: KATHERINE NIELSEN, ESQ.
  18    DEPARTMENT OF JUSTICE-CRIMINAL DIVISION
        Money Laundering and Asset Recovery Section
  19    1400 New York Avenue NW, 10th Floor
        Washington, DC 20530
  20    BY: MARGARET MOESER, ESQ.
  21    For the Defendant:
  22    WILLKIE FARR & GALLAGHER, LLP
        787 Seventh Avenue
  23    New York, New York 10019
        BY: RANDALL JACKSON, ESQ.
  24         MICHAEL SCHACHTER, ESQ.
             CASEY DONNELLY, ESQ.
  25         PHILIP DISANTO, ESQ.
                                                                               2
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 2 of 42 PageID #: 8661




   1                            CONTINUED APPEARANCES
   2

   3    For the Defendant:
   4    LANKLER SIFFERT & WOHL, LLP
        500 Fifth Avenue, 33 Floor
   5    New York, New York 10110
        BY: DANIEL GITNER, ESQ.
   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21    Reported by:
  22    LISA SCHMID, CCR, RMR
        OFFICIAL COURT REPORTER
  23    225 Cadman Plaza East, Room N377
        Brooklyn, New York 11201
  24
        Proceedings recorded by mechanical stenography.          Transcript
  25    produced by computer-aided transcription.
                                                                               3
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 3 of 42 PageID #: 8662




   1                THE CLERK: All rise. Criminal cause for final
   2    Pretrial Conference, Docket Number 18 CR 681, USA versus
   3    Boustani.
   4                Counsel, please state your appearances for the
   5    record, and spell your first and your last names for the court
   6    reporter.
   7                MR. BINI: Mark Bini, Hiral Mehta, Margaret Moeser,
   8    Katherine Nielsen, and Lillian DeNardo for the United States.
   9                And my first name is spelled, M-A-R-K. My last name
  10    is spelled B-I-N-I. And good morning, Your Honor.
  11                THE COURT: Good morning.
  12                MR. MEHTA: Good morning, Your Honor. Hiral Mehta.
  13    First name, H-I-R-A-L; last name, M-E-H-T-A.
  14                THE COURT: Good morning, counsel.
  15                MS. MOESER: Good morning, Your Honor.
  16                Margaret Moeser, M-A-R-G-A-R-E-T, M-O-E-S-E-R.
  17                THE COURT: Good morning.
  18                MS. NIELSEN: Good morning, Your Honor.
  19                Katherine Nielsen, K-A-T-H-E-R-I-N-E, N-I-E-L-S-E-N.
  20                THE COURT: Good morning.
  21                MS. DINARDO: Good morning, Your Honor.
  22                Lillian DiNardo. L-I-L-L-I-A-N, last name,
  23    D-I-N-A-R-D-O.
  24                THE COURT: Good morning.
  25                You may be seated.
                                                                               4
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 4 of 42 PageID #: 8663




   1               MR. JACKSON: Good morning, Your Honor. Randall
   2    Jackson on behalf of Mr. Boustani from the law firm of Willkie
   3    Farr and Gallagher.
   4               THE COURT: Would you spell your name, sir?
   5               MR. JACKSON: Yes, Your Honor. It is R-A-N-D-A-L-L,
   6    J-A-C-K-S-O-N.
   7               THE COURT: Good morning, sir. You may be seated.
   8               MR. JACKSON: Good morning, Your Honor.
   9               MR. SCHACHTER: Good morning, Your Honor. Michael
  10    Schachter on behalf of Mr. Boustani. Michael, M-I-C-H-A-E-L,
  11    Schachter, S-C-H-A-C-H-T-E-R.
  12               THE COURT: Good morning. And I see to your right
  13    is your client, Mr. Boustani.
  14               Good morning to you, gentlemen. You may be seated.
  15               THE DEFENDANT: Good morning, Your Honor.
  16               THE COURT: Thank you.
  17               MR. GITNER: Good morning, Your Honor. Dan Gitner,
  18    D-A-N, G-I-T-N-E-R, for Mr. Boustani, Lankler Siffert Wohl.
  19               THE COURT: Good morning, sir. Welcome.
  20               And give my regards to my good friend and your
  21    partners and colleagues, Frank Wohl and John Siffert.
  22               MR. GITNER: I will, Judge. They know I'm here, and
  23    they said hello as well.
  24               THE COURT: Good. Excellent. You may be seated.
  25    Thank you.
                                                                               5
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 5 of 42 PageID #: 8664




   1                MR. DiSANTO: Good morning, Your Honor. Philip
   2    DiSanto, P-H-I-L-I-P, D-I-S-A-N-T-O, on behalf of Mr.
   3    Boustani, and Willkie Farr and Gallagher.
   4                THE COURT: Good morning.
   5                You may be seated.
   6                MS. DONNELLY: Good morning. Casey Donnelly,
   7    C-A-S-E-Y -- Donnelly is D-O-N-N-E-L-L-Y -- on behalf of Mr.
   8    Boustani.
   9                THE COURT: And you are with?
  10                MS. DONNELLY: Willkie Farr and Gallagher.
  11                THE COURT: Yes. Good morning. Please be seated as
  12    well.
  13                Ladies and gentlemen of the public, please be seated
  14    as well. Thank you very much.
  15                All right. We're here now for our final Pretrial
  16    Conference in this action. There are a number of issues we
  17    have to address, but I thought the first one would be the
  18    manner in which this Court will conduct voir dire. So I
  19    thought I would go through it with you now. We'll go through
  20    it again on Tuesday. Remember, Monday is a holiday and the
  21    court is closed, but let me read to you the voir dire
  22    introduction that I will, again, be reading on Tuesday and on
  23    Tuesday, I will read the following, and so I'm reading it now
  24    as a spoiler alert.
  25                Counsel, before we bring the jury pool into the
                                                                               6
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 6 of 42 PageID #: 8665




   1    courtroom, I'm going to instruct you as to how this Court
   2    conducts voir dire. In a few minutes my courtroom deputy and
   3    law clerks will bring the potential jurors into the courtroom.
   4               The first 14 potential jurors will be seated in the
   5    jury box to my right. The remaining potential jurors will be
   6    seated in sequential order in the rows in the back of the
   7    courtroom. Members of the public will be permitted to watch
   8    the proceedings in Courtroom 6G North, which is right down the
   9    hall, for the duration of jury selection.
  10               And so as you look around this courtroom today
  11    without any jurors, you see why we will need to have the
  12    members of the public move to the adjoining room, 6G North,
  13    which has an audio and video hookup. So they will be able to
  14    observe in realtime jury selection, as is certainly their
  15    right, but there's not physical space here to have both
  16    members of the public and the 130 jurors that we will be
  17    having seated in the seats.
  18               Once the jurors have been selected, of course, we
  19    will have the public come back in. I anticipate the jury
  20    selection will take all of Tuesday, and so we will have
  21    opening statements at 9:30 a.m. on Wednesday morning. So,
  22    again, for planning purposes, that's when you should
  23    anticipate having your opening statements and we will start
  24    and we will complete jury selection on Tuesday.
  25               Let me continue with the formal instructions.
                                                                               7
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 7 of 42 PageID #: 8666




   1               Prior to entering the courtroom, each potential
   2    juror will be given an auctioneer-style paddle with a number
   3    on it.
   4               Let me stop right there.       Let me assure you that no

   5    federal funds were expended in the acquisition of these

   6    paddles, and when you see how downmarket they are, you'll

   7    believe it.    My wife and I, a number of years ago, went to the

   8    Lower East Side and purchased the paddles.

   9               Okay. So each juror will have a paddle. My law
  10    clerk said, "Are you going to take out Paddle Number 1,
  11    Judge?"
  12               And I said, "Yes, of course. Judicial modesty is
  13    something you tell the senators when you want the job."
  14               So, okay. So, prior to entering the courtroom, each
  15    potential juror will be given an auctioneer-style paddle with
  16    a number on it. Each paddle states the number of each juror.
  17    A potential juror's number never changes during the entire
  18    voir dire process. The Court will also always refer to a
  19    potential juror by his or her paddle number and not by the
  20    number of his or her seat. Counsel should do the same.
  21               When the potential jurors are all seated, the Court
  22    will swear the jurors in and explain the voir dire process
  23    before beginning questioning. Obviously, we will ask the
  24    jurors to swear or affirm. The Court will then ask the
  25    potential jurors as a whole questions about their respective
                                                                               8
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 8 of 42 PageID #: 8667




   1    backgrounds, relationships, conflicts, prior jury service, and
   2    other relevant issues.
   3               Let me stop right here. Obviously, I read your
   4    suggested voir dire questions. Each side is very experienced
   5    and distinguished counsel. The fact that I don't ask your
   6    question doesn't mean that I didn't read it and give it
   7    careful consideration with my law clerks. It just means I
   8    decided not to ask a question. Okay.
   9               After each question, the Court will ask potential
  10    jurors to raise their respective paddles if the question
  11    applies to them. For example, are you related to any of the
  12    lawyers or the parties in the case? If so, please raise your
  13    paddle. I will then say, "I see Paddle Number 1, Paddle
  14    Number 80, Paddle Number 33, Paddle Number 34. Thank you."
  15    So, we will then go through the list of questions, and that is
  16    how both you and I will know when the paddles have been raised
  17    with respect to a given question.
  18               And, yes, at the end, another spoiler alert. I do
  19    have the question: Is there anything that concerns you that
  20    was not responsive to a particular question? Please raise
  21    your paddle. So I have the catch-all question as well at the
  22    end.
  23               My law clerks will record these responses, that is
  24    to say, the paddle raises. After the Court has finished its
  25    questions, each potential juror will be called to the sidebar
                                                                               9
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 9 of 42 PageID #: 8668




   1    to my left for questioning outside the hearing of the other
   2    potential jurors but on the record with all counsel of record
   3    in attendance. All clients will have access to the sidebar --
   4    when I say all clients, I mean your clients and your
   5    professionals who are working with you as well -- will have
   6    access to the sidebar colloquy from the realtime transcripts
   7    available to be seen while seated in counsel table.
   8               So, just to show Mr. Jackson, when you put on the
   9    white noise -- this is Mr. Andrew Jackson, not Mr. Randall
  10    Jackson -- to be clear on the record, would you put on the
  11    white noise machine so they can here what it sounds like?
  12               THE CLERK: (Complies.)
  13               THE COURT: All the way up. Thank you.
  14               So, when we have our sidebars, so we don't taint the
  15    jury with the questions and answers at the sidebar, that's
  16    what you will hear if you're out in the public. Okay?
  17               So the lawyers will come over to the sidebar. Your
  18    colleagues will have access to what is being said at the
  19    sidebar, realtime from the transcripts. The court reporter
  20    will need to have a moment to take his or her machine from
  21    this location in front of me, over to the sidebar as we
  22    question the respective jurors. So, you don't have to worry
  23    about asking the jurors questions because you won't be. I'll
  24    be asking the questions.
  25               But that will be the logistics. So figure out which
                                                                              10
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 10 of 42 PageID #: 8669




   1    of your counsel you want to come to the sidebar. All counsel
   2    of record are welcome to come, but again, you see this space
   3    over there? So, think about who needs to come over to
   4    actually be present to hear the questions. Again, you will
   5    have access to the Q and A realtime from your desk. So you
   6    will, those of you who are left behind, to use the evangelical
   7    term, will actually have access, okay, in realtime.
   8                As I said before, all questioning is undertaken by
   9    the Court. I will say it again. All questioning is
  10    undertaken by the Court. There will be no noses of camels
  11    under the tent that is Judge Kuntz.
  12                If an attorney believes a potential juror has not
  13    mentioned an issue for which the juror previously raised his
  14    or her paddle or if an attorney has a concern about a
  15    potential juror's response, the attorney should wait until
  16    after the potential juror has left the immediate location of
  17    the sidebar and returned to his or her seat to raise the issue
  18    with the Court outside of the presence of the potential juror.
  19                If I agree that there's a need to call the potential
  20    juror back, I will call the potential juror back. If I
  21    disagree, I will say I disagree, and that juror will be
  22    seated, subject to your peremptory challenges. All right. So
  23    what I'm telling you upfront is I am making a determination
  24    about whether there is a challenge for cause. So, if I put
  25    them in the box, it means I've decided that there is no
                                                                              11
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 11 of 42 PageID #: 8670




   1    challenge for cause. You have an automatic exception. You
   2    can say, Gee, I wanted to argue for 20 minutes about Juror
   3    Number 1 or Juror Number 12 or Juror Number 50, but you didn't
   4    give my that opportunity.
   5                Spoiler alert. Your record's preserved. So if you
   6    think you have a challenge for cause, you can say something
   7    after the juror has stepped back, but you don't have to.
   8                After the Court has finished its questioning and
   9    excused any potential jurors for cause, I will direct my
  10    courtroom deputy to refill the jury box with the first 14
  11    potential jurors who remain, and, again, we're going to keep
  12    everything in numerical order. That's how we're going to fill
  13    the box. As I mentioned, the Court and counsel will continue
  14    to refer to potential jurors by their paddle numbers and not
  15    by their seat numbers.
  16                So, for example, if Potential Juror Number 23 is
  17    placed in Seat Number 8 in the jury box, he or she will be
  18    referred to as Juror Number 23 and not as Juror Number 8. So
  19    you won't have to worry about where they're seated. The
  20    paddle always controls.
  21                Once the juror box is full with 36 potential jurors
  22    not excused for cause by the Court, I will ask all the
  23    potential jurors in the courtroom to raise their paddles. So
  24    obviously, in terms of exercising your strikes, you only have
  25    to worry about the first 36. However, I've seen lawyers
                                                                              12
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 12 of 42 PageID #: 8671




   1    strike Juror Number 130 who was nowhere near the box. It's a
   2    free country. I suspect you guys won't make that mistake.
   3                And I use "guys" in the gender-neutral term.
   4                Once the jury box is full with 36 potential jurors
   5    not excused for cause by the Court, I will ask each of the
   6    potential jurors in the courtroom to raise their paddles, to
   7    hold them up high so you can see them, so the attorney may
   8    take note of their juror numbers. The attorneys will have
   9    then several minutes to review their respective notes and
  10    confer with their clients, confer with your professionals at
  11    the table, seated at the respective counsel tables to
  12    determine how you wish to exercise your peremptory challenges.
  13                Now, in a case with 12 jurors and 4 alternate
  14    jurors, the Government has a total of 6 peremptory challenges;
  15    and the defendant has a total of 10 peremptory challenges.
  16    Each party will also be given two alternate challenges. This
  17    Court will conduct six rounds of peremptory challenges -- and
  18    again, we will do it at the sidebar with the white noise
  19    machine on.
  20                In the first round, the Government will exercise the
  21    first challenge, and the defendant will exercise the next two
  22    challenges. In the second round, the defendant will exercise
  23    two challenges, followed by one challenge from the Government.
  24    In the third round, the Government will exercise the first
  25    challenge, and the defendant will exercise the next two
                                                                              13
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 13 of 42 PageID #: 8672




   1    challenges. In the fourth round, the defendant will exercise
   2    two challenges, followed by one challenge from the Government.
   3    In the fifth round, the Government will exercise one
   4    challenge, followed by one challenge from the defendant. In
   5    the sixth round, the defendant will exercise one challenge,
   6    followed by one challenge from the Government.
   7                The Court will then hold two alternate strike
   8    rounds. In alternate juror round one, the defendant will
   9    issue the first challenge, and the Government will follow with
  10    one challenge. In the second alternate round, the Government
  11    will exercise one challenge, followed by one challenge from
  12    the defendant.
  13                And then I will ask if there are any questions
  14    before we bring the jury pool into the courtroom. That's when
  15    you'll get your comfort break. My law clerks, the courtroom
  16    deputy will go down to the second floor to bring the jurors
  17    up -- all 130 -- in the elevators that we have here. They'll
  18    be layered in, again, 1 through 130. We will have the public
  19    gracefully but firmly excused and placed in -- have access to
  20    Courtroom 6G, as I said, which is just down the hall and
  21    they'll be able to watch jury selection from 6G.
  22                Since we're just going to be doing jury selection on
  23    Tuesday, at the end of that process, we'll adjourn for the day
  24    and Wednesday at 9:30, obviously, the public space will be
  25    available again for the public and we'll have our opening
                                                                              14
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 14 of 42 PageID #: 8673




   1    statements on that Wednesday.
   2                So that's how we're going to do the mechanics of
   3    jury selection, and I thought I would explain that to you to
   4    lower some but not all of your pretrial anxiety about how this
   5    is going to work okay. So that's the first point.
   6                The second --
   7                MR. JACKSON: Excuse me, Your Honor?
   8                THE COURT: Yes?
   9                MR. JACKSON: May I ask a question about that?
  10                THE COURT: You may ask your questions. You can
  11    sit. The first is, may I ask a question? Yes, you may. The
  12    second is the question.
  13                Go ahead, Mr. Jackson.
  14                MR. JACKSON: Yes, Your Honor.
  15                Judge, in the alternate strike round, are we limited
  16    to striking a subset of the group or can we exercise in the
  17    alternate strike rounds?
  18                THE COURT: I'm not sure I follow you question.
  19                MR. JACKSON: Well, does it have to be a strike
  20    against one of the last four people seated or can it be
  21    against any of the people there during the alternate round?
  22                THE COURT: Anyone who is left in the courtroom as a
  23    juror, you are perfectly free to strike.
  24                MR. JACKSON: Thank you.
  25                THE COURT: But if you want to strike Number 130 and
                                                                              15
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 15 of 42 PageID #: 8674




   1    there's no way in heck that 130 is going to be one of the
   2    surviving 16, knock yourself out. I don't know why you'd do
   3    that, but you could and I've seen lawyers do it.
   4                MR. JACKSON: Thank you, your Honor.
   5                THE COURT: Okay?
   6                Any questions from the Government about the process?
   7                MR. BINI: No, Your Honor.
   8                THE COURT: Okay. All right. Now, I've received
   9    letters today, dealing with the question of what I'll refer to
  10    as the batch introduction of business records. I received a
  11    letter from the Government, I received a letter from Willkie
  12    Farr, and there's been a request to have briefing on the
  13    issue. I'm always happy to have briefs on the issue. I have
  14    no life. So, you know, the court may be closed on Monday,
  15    but, you know, I'm the troll hanging on the ceiling like a
  16    bat. So I'll be here at least in cyberspace, and you can feel
  17    free to brief the issue about batch versus non-batch and 803
  18    business records.
  19                And I will read your briefs and I will consider the
  20    arguments from both sides and then I will inform you on
  21    Tuesday as to my ruling with respect to the issues that you
  22    have briefed. I'm not going to give you a briefing schedule
  23    since it's Friday and the trial starts on Tuesday with jury
  24    selection. So, there are only that many hours in the day,
  25    but, you know, I used to go by the hour, too. So I get it.
                                                                              16
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 16 of 42 PageID #: 8675




   1    Knock yourselves out. No page limits, no time limits.
   2                MR. JACKSON:    Your Honor.
   3                THE COURT: Get it on ECF -- however you want to do
   4    it -- simultaneous briefing, responsive briefing. I did
   5    practice law on Wall Street for 33 years. Spoiler alert:
   6    I've been a judge now for eight years.
   7                So, when I started, there were no legal assistants
   8    except for the one who worked for the head of the litigation
   9    department. So I not only read all the documents, I actually
  10    went and had the stamps made that said "Attorney/Client
  11    Communication, Privileged and Confidential" and "Attorney Work
  12    Product" and then I did my own reading of the documents and my
  13    own Bates stamping. We didn't have machines. I would hit
  14    Number 1, Number 2. So I get it. Okay.
  15                MR. JACKSON: Your Honor, if I may?
  16                THE COURT: Yes?
  17                MR. JACKSON: I just wanted to briefly touch base on
  18    this because we do know that the Court has obviously a great
  19    deal of wisdom and we think --
  20                THE COURT: I wouldn't say wisdom. How about
  21    experience?
  22                MR. JACKSON: Experience, Your Honor.
  23                THE COURT: Hard knocks in the old days.
  24                Go ahead.
  25                MR. JACKSON: And we think the question of what, if
                                                                              17
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 17 of 42 PageID #: 8676




   1    anything, we should brief, I think the parties will be helped
   2    if we can preview a little bit of what I think is the
   3    discussion we're having and perhaps get any guidance that the
   4    Court may be able to give to us.
   5                Just flashing back to one of our earliest Pretrial
   6    Conferences, Your Honor will recall that I raised the question
   7    of whether the Court would be amenable to the parties
   8    discussing the possibility of reaching an agreement whereby
   9    the Government would -- both parties would agree to do some
  10    disclosure of exhibits in advance on a weekly basis in order
  11    to make sure that we're not wasting the Court and the jury's
  12    time in court, fighting over every issue.
  13                And I do want to just say that, much to the
  14    Government's credit, they have been -- we have had a very
  15    cooperative relationship in terms of figuring that out, that
  16    structural component out. I think Your Honor saw that we were
  17    able to submit a letter that Mr. Bini submitted after we were
  18    able to reach an agreement, whereby, as the Court is aware,
  19    the Government discloses the exhibits that it anticipates
  20    utilizing during the following week in advance of that week
  21    and we use the week to meet and confer and this was the first
  22    week that we attempted to do that.
  23                I think that the Government has attempted to proceed
  24    in a manner that they -- in good faith, but I think that they
  25    have proceeded in a manner that I think is not conducive to
                                                                              18
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 18 of 42 PageID #: 8677




   1    the goals of what we're attempting to do.
   2                So, the issue, Your Honor, is that we have spent an
   3    enormous amount of time this week, trying to digest the one
   4    million pages of documents that the Government has now told us
   5    that they want to seek to admit during the first week.
   6                There are a number of specific objections that we
   7    discussed and conceptual objections that we discussed to
   8    categories of documents. There are a number of things that we
   9    told the Government exclusively we're not going to have any
  10    issue with -- and I do want to clarify that we also made clear
  11    to the Government that we have no interest in unnecessarily
  12    burdening the Court with pointless, you know, custodians of
  13    record, et cetera.
  14                What we do have an interest in, Your Honor, is
  15    making sure that, A, we perform our duty in actually
  16    understanding what the documents are that the Government is
  17    seeking to put into evidence. We have barely had time to
  18    eyeball the thousands of exhibits that they have told us they
  19    wanted to introduce during the first week, much less
  20    understand what their relevance might be and even understand
  21    some of the documents, as we've set out in our letter. Many
  22    of these are incomprehensible even to us who have been deeply
  23    immersed in the case.
  24                So, just at a conceptual level, I don't want to go
  25    through all of -- I know we can save from briefing, if it's
                                                                              19
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 19 of 42 PageID #: 8678




   1    necessary, going through more specific objections, but we
   2    would like to have a discussion with the Government and the
   3    Court just about conceptually the idea that we think it would
   4    be more appropriate if the Government identified the actual
   5    exhibits that it wishes to utilize during the week and that
   6    will give everyone an opportunity to have an intelligent
   7    discussion beforehand, where we have told the Government we're
   8    confident that we're going to agree to the admissibility of a
   9    large number of these documents and we're going to be able to
  10    spare the Court the hassle of going through thousands of
  11    document objections, but we need to have an understanding of
  12    what's actually going to be utilized.
  13                The Government has been very forthcoming with us in
  14    the discussions and told us that they don't intend to put
  15    before the first witness they're going to call -- we expect
  16    there's going to be one witness essentially on next week --
  17    and they don't intend to utilize all 2,000 of these exhibits,
  18    all one million pages of these exhibits with that witness.
  19    What they expect is that a kind of subset of those will be
  20    introduced, will be the subject of the discussion with that
  21    witness.
  22                We don't think that at a conceptual level it is fair
  23    or appropriate to the process or to the jury to put in that
  24    many documents without any explanation, without any foundation
  25    being laid, without any relevance.
                                                                              20
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 20 of 42 PageID #: 8679




   1                So, before we get to the question of what is
   2    relevant, what's not relevance, we're just trying to engage
   3    with this idea that from our experience the most, the best-run
   4    trials are ones in which the judge has an opportunity to
   5    intelligently assess what the parties are trying to say about
   6    each one of the documents.
   7                We can introduce documents. We're not saying they
   8    need to come in one-by-one. We can introduce stacks of
   9    documents, but they do need to come in, in some fashion
  10    whereby there's a witness who can help to at least set the
  11    stage for what the relevance is of this document and, with
  12    regard to many of these documents, to explain what this
  13    document is.
  14                I don't think there's any possibility that for a
  15    vast majority -- for a vast number of these documents that
  16    with just having, for example, if it were a cooperating
  17    witness on the stand, there could be any reasonable
  18    explanation as to the foundation that could be laid for what
  19    the relevance of the document is.
  20                And the last thing I will emphasize, Your Honor,
  21    that is in our letter, but I do think it's worth a special
  22    note of emphasis. These documents, as they have been
  23    identified to us, they have not been appropriately prepared
  24    for introduction into the public record. There are thousands
  25    upon thousands of pages of sensitive bank information for
                                                                              21
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 21 of 42 PageID #: 8680




   1    people who have nothing to do with this case and for
   2    transactions with companies that have nothing to do with this
   3    case that have been marked as exhibits.
   4                That's not the Government attempting to do anything
   5    improper. That is, I think, a byproduct of us trying to take
   6    too big of a shortcut and put the entire case in on the first
   7    day, as opposed to doing it in a manner that allows us all to
   8    have an intelligent discussion about what each one of these
   9    documents is and whether or not it's appropriately admissible
  10    in this complex case.
  11                So, that's just our sort of big picture on this,
  12    Your Honor; and there are a lot of ways that we could go about
  13    briefing. We'd appreciate any guidance, but we would
  14    appreciate the Court's -- if the Court has any guidance it
  15    could give us in terms of what would be helpful in terms of
  16    thinking about that or how it thinks about those issues, we'd
  17    deeply appreciate that.
  18                THE COURT: I'm going to let the Government respond
  19    to your briefs. You can respond to their briefs.
  20                MR. JACKSON: Okay.
  21                THE COURT: And then I'm going to rule. I'm not
  22    going to get enmeshed in your negotiations. Whatever you
  23    agree to, you agree to. Whatever you don't agree to, you
  24    don't agree to, and then I will rule.
  25                And as I have often said in cases involving issues
                                                                              22
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 22 of 42 PageID #: 8681




   1    large and small, sometimes the Government goes home unhappy.
   2    Sometimes the defense goes home unhappy. Sometimes the
   3    plaintiffs in civil cases go home unhappy. Sometimes the
   4    defense in civil cases go home unhappy. But I always go home
   5    happy.
   6                MR. JACKSON: That's excellent, Your Honor. Thank
   7    you.
   8                THE COURT: You're very welcome.
   9                Okay. Any other issue we need to address today?
  10                MR. BINI: Your Honor, I just wanted to, if I could,
  11    hand up specific responses that were referenced in our letter
  12    we've prepared -- and we'll file this on ECF as well -- but I
  13    would like to, without arguing it to Your Honor, just hand up
  14    the Government's specific responses to the objections that
  15    defense counsel had raised.
  16                THE COURT: You can hand it to my law clerks, and
  17    they'll hand it to Mr. Jackson.
  18                MR. BINI: I'm going to hand a copy, if I could, to
  19    defense counsel.
  20                THE COURT: Okay. Of course to your adversary, but
  21    you're going to file it on ECF. So that's fine.
  22                MR. BINI: Okay. And then the second document is
  23    responses or -- excuse me -- the Government's objections to
  24    the defendant's exhibits for non-impeachment that they have
  25    noticed, they wish to put in through the Government's
                                                                              23
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 23 of 42 PageID #: 8682




   1    witnesses. That, I would hand up to defense counsel and to
   2    the Court as well and file on ECF, if I could.
   3                THE COURT: Okay.
   4                MR. BINI: May I mark those as Court Exhibits 1 and
   5    2 for purposes --
   6                THE COURT: You can mark them as Government exhibits
   7    rather than Court exhibits because I haven't seen them.
   8                MR. BINI: Okay.
   9                THE COURT: What numbers do you wish to assign them?
  10                MR. BINI: May I assign the first one with our
  11    responses to the defendant's objections as Government's
  12    Exhibit 1, and the exhibit with our responses to the
  13    defendant's or our objections, rather, to the defendant's
  14    exhibits as Government's Exhibit 2?
  15                THE COURT: Yes, you may. Show them to your
  16    adversary and if there is no objection, I'll take them in
  17    evidence.
  18                Any objection to the Government's Exhibit 1?
  19                MR. JACKSON: No, Your Honor.
  20                THE COURT: It's admitted.
  21                Any objection to Government's Exhibit 2?
  22                MR. JACKSON: No, Your Honor.
  23                THE COURT: It's admitted.
  24                MR. BINI: Thank you, Your Honor.
  25                THE COURT: You're welcome.
                                                                              24
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 24 of 42 PageID #: 8683




   1                What else can I help you with?
   2                MR. BINI: The only other thing the Government
   3    wanted to raise is for telling the jury the length of trial.
   4    The Government has always estimated its case as three weeks
   5    based upon the witnesses the Government intends to call and
   6    the anticipated cross-examination.
   7                The Government just wishes to note, so that the
   8    Court is aware in advising the jury during voir dire -- we
   9    don't want to overpromise and under-deliver -- based upon the
  10    volume of exhibits that defense counsel has noticed that they
  11    wish to put in during the Government's case and the witnesses
  12    that they intend to call, the Government thinks the
  13    Government -- for the Government's case, not including the
  14    defendant's case, may be closer to four weeks. We will do
  15    everything we can to be as efficient has possible, but I did
  16    want to notice the Court of that.
  17                THE COURT: I notice that.
  18                Anything else?
  19                MR. BINI: Not from the Government.
  20                THE COURT: From the defense, anything?
  21                MR. JACKSON: We have a few issues, Your Honor.
  22                First, I did want to respond to that issue on the
  23    length of trial. We have identified a number of exhibits.
  24    They are a tiny -- they are a small fraction of what the
  25    Government has identified in this case and I don't think that
                                                                              25
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 25 of 42 PageID #: 8684




   1    that is the major issue, respectfully, in terms of the length
   2    of the case.
   3                We have believed and we have raised with the
   4    Government now on more than one occasion that the three-week
   5    estimate that the Government has offered the Court is not a
   6    realistic estimate of the length of the Government's case.
   7                THE COURT: What is your estimate?
   8                MR. JACKSON: My estimate, Your Honor, is that the
   9    Government's case --
  10                THE COURT: No. What is your estimate for the total
  11    length of the trial? I'm not asking you whether you're going
  12    to put on a case or not. That's obviously up to you. I'm
  13    certainly not asking whether the defendant's going to take the
  14    stand. He has every right not to take the stand. I'll
  15    emphasize that repeatedly to the jury. What is your estimate
  16    of the length of trial, all in?
  17                MR. JACKSON: I think six weeks is more realistic,
  18    Your Honor.
  19                THE COURT: How many weeks?
  20                MR. JACKSON: Six --
  21                THE COURT: Okay.
  22                MR. JACKSON: -- is more realistic.
  23                THE COURT: That's your estimate. I've heard the
  24    Government's estimate. Then I'll tell the jury how long I
  25    think it's going to take.
                                                                              26
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 26 of 42 PageID #: 8685




   1                MR. JACKSON: Thank you, Your Honor.
   2                I do want to note that estimate is largely based on
   3    our understanding of who the Government is going to call and
   4    what cross they're going to have, but it's very difficult for
   5    us, because we don't have an estimate as to how long their
   6    directs are going to be.
   7                THE COURT: Mr. Jackson, I have tried cases since
   8    1978 as a lawyer; and I've tried cases since 2011 as a judge.
   9    I have won plenty of cases. I've lost plenty of cases.
  10                The one thing I know is that the only person I ever
  11    practiced law with who was a certifiable and occasionally
  12    certified genius was a gentlemen name Roger Milgrim, who wrote
  13    Milgrim on Trade Secrets. He was a little bit excentric about
  14    some things, but a great lawyer -- and Roger would be asked by
  15    a client or an adversary in civil litigation how long will
  16    this deposition take, how long will this hearing take, how
  17    long will this trial be.
  18                Roger Milgrim and I practiced law and had judicial
  19    colleagues who were incredibly bright, but he was the only
  20    true genius for sure. He would look at his client or his
  21    adversary with a witness and he would say, "How long is a
  22    piece of string? That is how long the trial will be."
  23                You don't know. The Government doesn't know. Even,
  24    spoiler alert, the Court doesn't know how long the trial will
  25    really be. And even Roger Milgrim, the genius who as a
                                                                              27
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 27 of 42 PageID #: 8686




   1    fourth-year associate wrote Milgrim on Trade Secrets when he
   2    was at the old Mudge Rose firm, even Roger Milgrim didn't know
   3    how long any proceeding would be.
   4                So, I will tell the jury what I think the length is,
   5    and we'll see how long the trial takes.
   6                MR. JACKSON: Absolutely, Your Honor.
   7                Just one last thing I do want to make clear on the
   8    record, if it's okay, Your Honor. There are 37 witnesses
   9    identified on the Government's witness list. I just wanted to
  10    be clear on that, but, Your Honor, we understand the Court's
  11    point there.
  12                I did also want to reference -- Your Honor met
  13    Mr. Gitner. I wanted to note that Mr. Gitner is not going to
  14    be actually sitting during trial, but he is here. He
  15    represents Mr. Boustani. He may be dealing with some issues
  16    before the magistrate judge that Your Honor has assigned to
  17    the magistrate judge.
  18                THE COURT: I thought it would be appropriate to
  19    have my colleague, Magistrate Judge Tiscione, deal with the
  20    issues that have arisen from nonparties who have received
  21    subpoenas and are responding.
  22                Just as I said, I used to be in that world of
  23    representing financial services institutions who would receive
  24    subpoena duces tecum ad testificandum, and I understand what
  25    it's like to be a senior vice-president of a bank who gets a
                                                                              28
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 28 of 42 PageID #: 8687




   1    subpoena duces tecum ad testificandum two days before a
   2    three-day weekend and doesn't know anything about the case.
   3    He calls his outside counsel and says, "What the hell is this
   4    about?" And the outside counsel says, "I don't know."
   5                And they try to intervene and they can't intervene
   6    because it's a criminal case and so -- unless they want to
   7    intervene and make themselves co-defendants. Usually when you
   8    explain that to your bank client, they say, "Well, never mind,
   9    but we'd still like to be heard." And that's why God made
  10    magistrate judges.
  11                So, you will put your teams together to review those
  12    documents with Magistrate Judge Tiscione, and I alerted him in
  13    advance of this development that, as an old commercial
  14    litigator, I anticipated this would probably come up -- and he
  15    lives to serve the district court judges. He's very, very
  16    good, very smart, very experienced, and he's very much on
  17    notice.
  18                So I don't know how many motions to quash or modify
  19    or vacate the subpoenas. I don't know how many subpoenas were
  20    served, but we have internal court rules. When a criminal
  21    case comes in, a magistrate judge is designated to handle any
  22    matters that the district court judge feels appropriate to
  23    refer to him or her.
  24                From the very beginning, your guardian angel, though
  25    you haven't known it, has been Magistrate Judge Tiscione who
                                                                              29
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 29 of 42 PageID #: 8688




   1    has not had to do anything until now, but that's why we have
   2    guardian angels, because they're there to save you when you to
   3    need to be saved. So there he is.
   4                And I tell you this because in the course of the
   5    trial, there may be other subpoenas that have been served or
   6    motions to quash or vacate that come in, and the reason I put
   7    the order in is so that my courtroom deputy, my law clerks,
   8    and you folks can say, when you get calls, what are we
   9    supposed to do with XYZ financial institution -- whether it's
  10    NWI or something else, you know, perhaps Morgan, just to pick
  11    names at random -- the answer is Magistrate Judge Tiscione
  12    will review and do an R and R to the Court with respect to the
  13    proposed modification or quashing or anything else.
  14                So, I'm sure you'll have your respective teams ready
  15    to meet with Magistrate Judge Tiscione and he'll make whatever
  16    R and R he wants to make with the Court with respect to any
  17    motions to quash and I will obviously review them, not on the
  18    standard 14-day time period, because we're in the middle of a
  19    criminal trial.
  20                So if there are any appeals or objections to his R
  21    and R, I will review them in realtime. I will also tell you
  22    in realtime, he's really good and he's really smart. I'm not
  23    saying I wouldn't disagree with him, but I'm going to be
  24    trying this case. I'll look at any appeal from any adverse
  25    rulings, but you know --
                                                                              30
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 30 of 42 PageID #: 8689




   1                MR. JACKSON: That's excellent, Your Honor.
   2                And we just wanted to let the Court know Mr. Gitner
   3    won't need to be introduced to the jury because he won't be at
   4    the trial, but he will be before the magistrate judge in this
   5    case.
   6                THE COURT: Okay. And he's welcome to appear. If
   7    you need him or want him to sit at counsel table, he's
   8    welcome.
   9                MR. JACKSON: Thank you, Your Honor.
  10                A few other issues, Your Honor. One, we did want to
  11    note that we've reached a couple of agreements with the
  12    prosecutors that relate to things that the Court is aware of
  13    and we just wanted to make sure that the Court is aware of.
  14                For one, as the Court knows, we subpoenaed for
  15    testimony three Government witnesses, Ms. Subeva, Mr. Singh,
  16    and -- I'm sorry. Let me -- can I confer with the Government?
  17                THE COURT: It might be a good idea to do that,
  18    since I think this is an issue. We can put the white noise
  19    machine on.
  20                Why don't you do that, Mr. Jackson?
  21                THE CLERK:    (Complies.)
  22                MR. JACKSON:    (Confers with Mr. Bini.)
  23                THE COURT: Yes, sir?
  24                MR. JACKSON: So, Your Honor, I don't think there's
  25    any sensitivity, but I'm going to just proceed without making
                                                                              31
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 31 of 42 PageID #: 8690




   1    any specific reference, but there are certain witnesses in
   2    this case who -- there are certain witnesses in this case who
   3    are -- who we have agreed that the Government will make
   4    available in the defense case to the extent that they are not
   5    called in the Government's case. I just wanted to make sure
   6    the Court is aware of that.
   7                We know that with regard to the document components
   8    of those subpoenas, the Court has addressed those in its
   9    findings, but as to their testimony, the Government has agreed
  10    that to the extent they're not called in the Government's
  11    case, they will make all those witnesses available. They're
  12    all critical witnesses for us, and we just wanted the Court to
  13    know that we had had that discussion and reached that
  14    agreement.
  15                THE COURT: Is that your understanding, Mr. Bini?
  16                MR. BINI: Yes, Your Honor.
  17                THE COURT: Okay.
  18                MR. JACKSON: Then, Your Honor, there's an
  19    additional witness who I don't need to reference specifically
  20    who it is, but we did want the Court to know it may come up
  21    later on in the case. We made a Touhy demand to the
  22    Government, and so I just wanted to memorialize that, that for
  23    a particular agent we made a Touhy demand. We will see how
  24    that progresses in terms of our discussions with the
  25    Government, but that's also something that we're working
                                                                              32
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 32 of 42 PageID #: 8691




   1    through, Your Honor.
   2                THE COURT: Any response to that comment?
   3                MR. BINI: Your Honor, not at this point.
   4                THE COURT: Okay. Next?
   5                MR. JACKSON: Your Honor, we did also want to make a
   6    record of the fact that we have received approximately -- by
   7    our count -- somewhere between upwards of 60,000 new documents
   8    in the last week. Certain of those documents, the Government
   9    has agreed that they're not going to use in their
  10    case-in-chief. I think it's a result of their recent
  11    production. Some of them have they have not. We haven't
  12    engaged in a discussion yet about what their use would be.
  13                But we did want to say it's difficult for us, with
  14    the volume of new materials that are coming in -- we are
  15    completely prepared for trial. We're ready to go ahead.
  16                What we would ask is that the Court instruct the
  17    Government that, as we are reaching the trial at least, the
  18    discovery phase of the trial has to be coming to a conclusion.
  19    I mean, we can't be getting hundreds of thousands of
  20    documents, as we already started the trial, on top of the many
  21    millions of pages of documents we already have. So that's one
  22    thing, Your Honor.
  23                THE COURT: Well, I'm sure they're complying with
  24    their obligations under Brady and Giglio and 3500 and Rule 16.
  25                Are you telling me, in your view, they're not?
                                                                              33
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 33 of 42 PageID #: 8692




   1                MR. JACKSON: No, this is not with regard to any
   2    3500 material, and I take the Government at their word in
   3    terms of subject to the exception that we have taken with
   4    regard to Brady and Giglio material. What we're talking about
   5    is in terms of core Rule 16 discovery --
   6                THE COURT: Right.
   7                MR. JACKSON: -- it's our position that the
   8    Government -- typically these are materials that are given to
   9    us many months ahead of trial. We haven't raised an objection
  10    to, you know, many, many pages of documents.
  11                THE COURT: Mr. Jackson, if you have an objection,
  12    if you believe the Government has not complied with its
  13    obligations, make the objection and I will rule. If you're
  14    still working with them, continue to do that and try to do it
  15    consensually.
  16                But if what you're saying is this is a complicated
  17    international business frauds case with millions of pieces of
  18    paper -- spoiler alert. I knew that from the very beginning
  19    when I got this case, and I was told by some people they were
  20    ready to try it months ago.
  21                So, with all due respect, if you have an objection
  22    to how the Government is presenting its documents, let me know
  23    and I'll rule on that, but I understood that people were ready
  24    to try this case months ago and we're now going to try it.
  25    So, I don't know what else to tell you.
                                                                              34
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 34 of 42 PageID #: 8693




   1                MR. JACKSON: And we are ready, Your Honor. Our
   2    objection is only future-looking. We're asking the Court --
   3                THE COURT: Well, I don't make rulings on future
   4    objections. I make ruling on objections. So if you have an
   5    objection, make it, and I'll rule.
   6                MR. JACKSON: That's fair, Your Honor. Our
   7    objection --
   8                THE COURT: I'm glad it's fair.
   9                MR. JACKSON: -- we just -- we understand, Your
  10    Honor.
  11                THE COURT: Okay. Anything else?
  12                MR. JACKSON: Yes, Your Honor.
  13                We wanted to note for the Court that before the
  14    opening statements, the Court has said, on Wednesday, we
  15    discussed timing with the prosecutors. We also wanted to note
  16    that we anticipate using some explanatory slides, and we would
  17    request the opportunity to -- consistent with what Judge Cogan
  18    did in this last trial with the Eastern District -- we request
  19    permission to show our slides to the Government just after
  20    their opening to verify that they don't have any objections to
  21    them at that time before we go forward.
  22                THE COURT: You're talking about El Chapo or another
  23    case?
  24                MR. JACKSON: Oh, sorry. I'm talking about the
  25    Platinum Partners case.
                                                                              35
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 35 of 42 PageID #: 8694




   1                THE COURT: Well, I mean, my view -- and I have a
   2    lot of respect for my colleague, Judge Brian Cogan -- but the
   3    way I do it is I urge counsel to show their respective
   4    demonstratives for opening to opposing counsel in advance.
   5                I assume at this point you know pretty much what the
   6    universe that you might be using consists of. And if there's
   7    an objection, I will take the objection either on Tuesday at
   8    the end of jury selection and before the openings on Wednesday
   9    or you can come in earlier on Wednesday morning if you want to
  10    think about it, and define the universe of exhibits where
  11    there are objections, and I will rule with respect to the
  12    demonstratives that you intend to use at the opening
  13    statements as well.
  14                So, again, if you agree, great. If you have
  15    disagreements, you'll make the record as to what your problem
  16    is with the proposed demonstrative on either side, and I will
  17    rule obviously outside the presence of the jury and, of
  18    course, before the defendant.
  19                MR. JACKSON: Thank you, Your Honor.
  20                And we also just wanted to make the Court aware we
  21    anticipate opening statement on our side will be about an
  22    hour.
  23                THE COURT: I never -- the length of string again,
  24    you know. Once you get up there, you may decide half an hour
  25    works for you. You may decide two hours work for you. I'm an
                                                                              36
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 36 of 42 PageID #: 8695




   1    old trial lawyer. I hated it when judges put me on a crusty
   2    bed and either stretched me or chopped me up.
   3                You're the lawyers. Here's the jury. Opening
   4    statements. It's just argument. It's not evidence. You'll
   5    hear that expression repeatedly. It's just argument. It's
   6    not evidence.
   7                And take as long as you need to take and then we'll
   8    start with the evidence, and the burden of proof beyond a
   9    reasonable doubt is and remains with the Government throughout
  10    the entirety of the trial. It never, ever shifts. You'll
  11    hear that about 50 times, too. Maybe 150 times for my friends
  12    on the 17th floor, just to make sure.
  13                MR. JACKSON: Excellent, Your Honor.
  14                Also, at some point during the open statements, Your
  15    Honor, we anticipate that we'd like the opportunity to
  16    introduce Mr. Boustani to the jury.
  17                THE COURT: We'll do that in jury selection. There
  18    won't be any need for you to do that in your opening statement
  19    because that will have been done by the Court, and I usually
  20    do a double direct on that because sometimes people zone out.
  21                Like at a cocktail party, the first time you meet
  22    someone, "This is Joe Jones"; and then five seconds later, you
  23    go, "What was his name again?" So it's always good to,
  24    reintroduce the person -- not that I ever do that at cocktail
  25    parties, but I'm sure other people do.
                                                                              37
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 37 of 42 PageID #: 8696




   1                But, no. I make sure that the parties are known.
   2    As you know, at trial the defendant will be on the far wall
   3    for the jury, for counsel table; and the Government will be
   4    here at the near table. We obviously make arrangements to
   5    make certain that there's no untoward prejudice by the
   6    entrance and egress and regress of the defendant. So, that
   7    will be taken care of. That involves a bit of stage
   8    management with respect to when we have the defendant entering
   9    and exiting the courtroom.
  10                MR. JACKSON: That makes perfect sense, Your Honor.
  11                During the open statements, to the extent that we do
  12    take the opportunity to remind the jury of who Mr. Boustani
  13    is, is it okay just for that moment if we step just a bit away
  14    from the podium?
  15                THE COURT: No.
  16                MR. JACKSON: No? Okay.
  17                THE COURT: The late Judge Carter in the Southern
  18    District had what he referred to as the "Mother, may I" rules.
  19    Mother, may I leave the podium? The answer is, you may not.
  20                MR. JACKSON: Thank you.
  21                THE COURT: No one may leave the podium. You're
  22    rooted to the podium. The podium will stay there.
  23                One of Mr. Bini's colleagues once very cleverly
  24    tried to -- In fact, did move the podium on wheels right to
  25    the front of the jury box and I said, Gee, that's very nice,"
                                                                              38
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 38 of 42 PageID #: 8697




   1    and I told Mr. Andrew Jackson to tell Mr. Bini's colleague to
   2    roll that sucker back to where it belongs, which is right
   3    where it is.
   4                So, no, no moving around. You're all rooted to the
   5    podium. I will tell the jurors that you're all wonderful
   6    ladies and gentlemen and you'd love to get into their personal
   7    space and wander around, but that's not allowed.
   8                I will also tell the jurors as part of my standard
   9    instructions that in the event you come across them in the
  10    corridor, elsewhere, the fact that you scurry away and bow
  11    your heads and don't talk to them is not because you're mean
  12    or dissing them or being unfriendly, but rather because it's
  13    inappropriate to have the interactions outside of the
  14    courtroom and they're not to take any umbrage that the lawyer
  15    dissed them by not engaging them in a good-morning colloquy or
  16    eye contact or anything like that. So, I will put that in the
  17    standard instructions.
  18                MR. JACKSON: We appreciate that, Your Honor.
  19                THE COURT: Yes.
  20                MR. JACKSON: And related to that, I only have a
  21    couple more quick issues.
  22                THE COURT: Oh, that's okay. Go ahead.
  23                MR. JACKSON: There's one component of the
  24    Government's voir dire request that we did want to just raise
  25    with the Court. The Government requested that Mr. Boustani be
                                                                              39
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 39 of 42 PageID #: 8698




   1    identified as Jean Boustani a/k/a "Jean Boustany," and they
   2    had the spelling with a "Y" in the second one.
   3                We'd just respectfully submit, Your Honor, that
   4    there's no need for Mr. Boustani to be referred to with an
   5    a/k/a/, that it's just an occasional misspelling of his name.
   6                THE COURT: What is your response to the not wanting
   7    him to be referred to as an a/k/a?
   8                MR. BINI: Your Honor, the Government noticed
   9    approximately 600 emails that it plans to put in with our
  10    first two witness, and Mr. Boustani's name is spelled with a
  11    "Y" in every single --
  12                THE COURT: I don't think there's a problem with his
  13    being identified as Mr. Boustani's name as spelled both with
  14    an "I" and with a "Y." I think -- gee, I don't know why it
  15    comes up in the Eastern District so much, but the three
  16    letters a/k/a usually are followed by something like "Boot
  17    Nose" or whatever. That's actually the Southern District.
  18    It's a reference to a case that I tried back in the mid-1970s,
  19    but I digress.
  20                You get the idea, it could be deemed as prejudicial,
  21    but don't worry. Since I'm the one who's going to be
  22    introducing the parties, you don't have to worry about there
  23    being any a/k/a's floating around.
  24                MR. JACKSON: Thank you, Your Honor.
  25                THE COURT: Or AKs floating around, for that matter.
                                                                              40
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 40 of 42 PageID #: 8699




   1                MR. JACKSON: Thank you, Your Honor.
   2                We wanted to confirm that the Court intends to sit
   3    five days a week.
   4                THE COURT: Five days a week including Fridays. We
   5    start at 9:30. We end. We have a hard stop at 5:00, no
   6    matter how brilliant your examination is and how you were
   7    ready to just nail it.
   8                You see that clock? I promise my jurors at 5:00
   9    o'clock we stop every day; and about three minutes to 5:00,
  10    they all look at me with, "You're going to keep your promise,
  11    Your Honor?" And I never let them down. Juries love me
  12    because 5:00 o'clock hits, and we're done for the day. So,
  13    that's only one of the many reasons jurors love me, but
  14    anyway.
  15                MR. JACKSON: Your Honor, related to that, we did
  16    want to just ask if the Court is aware now of any days during
  17    the anticipated time of the trial that it will have to deal
  18    with other matters, that we won't be sitting.
  19                THE COURT: Oh, I've cleared the decks for you,
  20    ladies and gentlemen.
  21                MR. JACKSON: Thank you, Your Honor.
  22                And then I think my last issues, Your Honor, are,
  23    one, we have a number of banker's boxes. I think actually
  24    this issue has largely been addressed because, Your Honor, we
  25    did deeply appreciate arranging for a room for us.
                                                                              41
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 41 of 42 PageID #: 8700




   1                THE COURT: Yes.
   2                MR. JACKSON: During the actual trial, is it okay if
   3    we have some of our banker's boxes in empty space?
   4                THE COURT: Yes. The front row, if you want to use
   5    that, obviously, after we get through the process of jury
   6    selection, if it's appropriate for you to have boxes there,
   7    that's fine. And obviously, the Government can have their
   8    portion as well.
   9                But the only thing I would just make the obvious
  10    point and that is that we don't have want to have any
  11    inadvertent publication of documents not in evidence to the
  12    jury. I tend to take a dim view of that happening either by
  13    accident or by planning; and on occasion, lawyers have either
  14    by accident or by planning attempted to or inadvertently had
  15    something present that ought not be viewed by the jury. I
  16    won't say I know all the tricks, but I know most of them. So
  17    just be very careful.
  18                It's more of an issue when you have things like guns
  19    and knives and nunchucks. "Oh, gee, I didn't know I couldn't
  20    put it there, even though the jury could see, even though it's
  21    not coming into evidence." It looked liked shears, that sort
  22    of thing.
  23                So, just be mindful of the fact that jurors have
  24    very good eyes and they tend to look around. Since the
  25    Government's boxes may be closer to the jury, that isn't
                                                                              42
Case 1:18-cr-00681-WFK-ST Document 278 Filed 10/12/19 Page 42 of 42 PageID #: 8701




   1    necessarily aimed primarily at you, Mr. Jackson.
   2                MR. JACKSON: Thank you.
   3                THE COURT: Not that they would ever do it
   4    deliberately, but you know things can sometimes happen.
   5                MR. JACKSON: Your Honor, I think that was my last
   6    issue, but may I just confer briefly with Mr. Schachter?
   7                THE COURT: Yes. Of course.
   8                MR. JACKSON:    (Confers with Mr. Schachter.)
   9                MR. BINI: Fortunately, Your Honor, the exhibits in
  10    this case include loan documents and things like that. So,
  11    hopefully there's nothing like a nunchuck that's going to be
  12    seen by the jury.
  13                THE COURT: Well, you know, that's why I let the
  14    cases proceed, because sometimes things crop up.
  15                MR. JACKSON: So, we have nothing else. Thank you
  16    very much, Your Honor.
  17                THE COURT: Thank you.
  18                Anything else from the Government?
  19                MR. BINI: No, Your Honor.
  20                THE COURT: Anything else from anyone else?
  21                All right. Well, have a nice relaxing three-day
  22    weekend. I know my law clerks and courtroom deputy and I
  23    will. We're adjourned. Thank you.
  24                MR. JACKSON: Thank you, Your Honor.
  25                THE COURT: Thank you.
